Citation Nr: 1550631	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-16 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for a sacroiliac strain, rated as 20 percent disabling prior to April 27, 2013, and 40 percent thereafter.

2.  Entitlement to a higher initial rating for right lower extremity radiculopathy, rated as 10 percent disabling prior to May 18, 2011; 20 percent disabling from May 18, 2011 to April 26, 2013; and 40 percent disabling since April 27, 2013. 

3.  Entitlement to an initial rating higher than 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).




REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1941 to August 1947.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from several rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A February 2010 rating decision granted an increased rating from 10 to 20 percent for the sacroiliac strain, effective April 10, 2009.  The Veteran appealed tha,	t determination.  

During the pendency of the increased rating claim, a decision review officer (DRO) granted service connection for right lower extremity radiculopathy associated with the sacroiliac strain in an October 2009 rating decision and assigned an initial 10-percent rating, effective July 18, 2009.  In an August 2011 rating decision, a DRO granted service connection for left lower extremity radiculopathy and assigned an initial 10-percent rating, effective November 10, 2009.  The Veteran appealed both of those determinations.  A February 2014 rating decision increased the rating for the right lower extremity radiculopathy from 10 to 20 percent, effective May 18, 2011.  A December 2014 rating decision subsequently increased the rating for the sacroiliac strain from 20 percent to 40 percent, effective April 27, 2013, and increased the rating for right lower extremity radiculopathy from 20 percent to 40 percent, effective April 27, 2013.  These ratings remain on appeal.

This matter was most recently before the Board in June 2015, when it was remanded so that the Agency of Original Jurisdiction (AOJ) could consider newly obtained evidence in the first instance.  There has been substantial compliance with the Board's prior remand directives, as the AOJ has considered the evidence and issued a supplemental statement of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to TDIU has been added as it is a potential element of all initial rating and claims for increase.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a November 2015 informal hearing presentation to the Board, the Veteran's representative essentially argued that the Veteran should be afforded a new VA examination because treatment records were added to the claims file after the last examination.  While these records were all created prior to the September 2014 examination, the examiner did not have an opportunity to review them.  Examiners are required to consider the Veteran's disability in relation to its history.  38 C.F.R. § 4.1 (2015).  Given this duty and the representative's contentions, a new examination is warranted.

The Veteran continues to assert his functional impairment exceeds the ratings assigned for his disabilities under the rating schedule.  Therefore, the issue of entitlement to TDIU must be addressed.  See 38 C.F.R. § 4.16 (2015).  VA is also required to consider whether an extraschedular rating is warranted for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  The combined effects extraschedular rating is meant to perform a gap filling function to provide compensation between the combined schedular rating and a total rating.  Johnson v. McDonald, at 1365-6.  The contentions together with evidence of unemployability warrant referral for extraschedular consideration.  Id.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new examination to determine the current level of severity of his service-connected back disability and radiculopathy of the lower extremities.  The examiner should provide an opinion as to the impact of these disabilities on the Veteran's ability to work.

2.  Adjudicate the issue of entitlement to TDIU.

3.  Refer the questions of entitlement to an extraschedular rating either on the basis of individual disabilities or based on combined effects to the appropriate first line authority for adjudication in accordance with 38 C.F.R. § 3.321(b) (2015).

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

